Citation Nr: 1010790	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-35 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating on an extraschedular 
basis for residuals of a left femur fracture, status post 
open reduction and internal fixation, currently evaluated as 
50 percent disabling.

2.  Evaluation of left knee arthritis, currently rated as 10 
percent disabling. 

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Nashville, Tennessee, Regional Office (RO).  By a rating 
action in April 2004, the RO granted service connection for 
shortening of the left leg, evaluated as zero percent 
disabling effective February 4, 2003; however, the RO denied 
the claim for a rating in excess of 30 percent for residuals 
of fracture of the left femur, status post open reduction and 
internal fixation.  Subsequently, in an August 2004 rating 
decision, the RO denied the Veteran's claim for TDIU.  The 
Veteran perfected timely appeals to the above decisions.  In 
February 2005, jurisdiction over the Veteran's claims folder 
was transferred to the VA Regional Office in Houston, Texas.

The Board notes that, in her substantive appeal (VA Form 9), 
received in November 2005, the Veteran requested a Central 
Office hearing before a member of the Board in Washington, 
D.C. Subsequently, in August 2007, the Veteran requested a 
personal hearing by video conference at the local RO in lieu 
of an "in person" hearing.  However, in correspondence of 
March 2009, she cancelled that request.

In a statement dated in August 2007, the Veteran appears to 
be raising the issue of clear and unmistakable error (CUE) in 
the April 2004 rating decision.  This matter is not currently 
developed or certified for appellate review and accordingly, 
it is referred to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An extraschedular rating for left femur fracture, status 
post open reduction and internal fixation has been assigned 
by Compensation and Pension Services.

2.  Residuals of a left femur fracture are manifest by severe 
instability of the left knee, limitation of extension to 15 
degrees and painful limitation of flexion to 75 degrees.  
Impairment of the hip is manifest by limitation of thigh 
adduction to 5 degrees, inability to cross her legs, 
limitation of thigh extension to 5 degrees. 

3.  Left knee arthritis is manifest and confirmed by x-ray 
imaging.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating of 60 percent 
for residuals of a left femur fracture (limitation of left 
thigh extension, DC 5251, 10 percent; limitation of left 
adduction of the hip, DC 5253, 10 percent; pain and weakness 
on left knee flexion, 38 C.F.R. § 4.59, 10 percent; 
limitation of left knee extension, DC 5261, 20 percent; 
instability of left knee, DC 5257, 30 percent), have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5251, 5253, 5257, 5261 (2009).

2.  A separate rating in excess of 10 percent for left knee 
arthritis is not warranted.  38 C.F.R. § 4.14 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in September 2003, October 2003, December 
2003, January 2004, July 2004, and May 2008 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a rating 
decision in October 2009.  Neither the Veteran, nor his 
representative, have indicated any prejudice caused by this 
timing error, and the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issue 
adjudicated in this decision. See Shinseki v. Sanders, 129, 
S. Ct. 1696, 2009 WL 1045952 (U.S. 2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained 
as have records of private treatment.  Furthermore, the 
Veteran was afforded a VA examination in February 2008 in 
which the examiner took down the Veteran's history, conducted 
a physical examination of the Veteran, laid a factual 
foundation for the conclusions reached, and reached 
conclusions based on his examination that are consistent with 
the record.  The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background and History of Treatment

In August 2002 the Veteran reported pain in her left knee 
causing associated difficulty with some activities.  Clinical 
examination noted some tenderness on the joint line 
predominantly in the patellofemoral region with positive J 
sign and mildly positive patella apprehension sign.  
Arthroscopic examination under anesthesia showed full range 
of motion, no effusion, no pathologic laxity in the AP or 
mediolateral planes, positive J signs and negative McMurray's 
sign.  The Veteran was diagnosed with anterior horn medial 
meniscal tear, central lateral meniscal tear, chondral defect 
medial femoral condyle, chondromalacia patella, and 
multracking of the patella.  On follow-up in October 2002, 
the Veteran had no complaints and stated her knee was giving 
her absolutely no problems.  She had 140 degrees of motion 
with normal patellar tracking.

On VA examination in September 2003,  the Veteran reported 
left hip discomfort with decreased range of motion along with 
some pain.  She reported hearing a lot of grinding sounds and 
a sensation of locking after sitting or standing for more 
than an hour.  At the Veteran's hip, she had extension to 
zero degrees, flexion to 110 degrees and abduction to 40 
degrees on the left side.  The Veteran had no swelling but 
some crepitus on flexion and extension of the left knee.  She 
had flexion to 130 degrees and extension to zero degrees.  
She was diagnosed with left knee arthritis, not confirmed by 
x-ray.

In June 2004, the Veteran reported with complaints of left 
hip and left knee pain.  She indicated that she had been 
doing well following her 2002 knee arthroscopy until the 
preceding two to three months.  The Veteran had some 
tenderness over the greater trochanter, but full range of 
motion of the hip, with the exception of decreased external 
rotation.  She endorsed a loose feeling in her kneecap and 
stated that she was unable to lie on her left side.  The left 
knee showed full range of motion with no significant patella 
femoral crepitus.  The Veteran had mild medial joint line 
tenderness and moderate medial retinacular tenderness.  
Apprehension was equivocal and she had no instability in the 
AP or medial lateral planes.  McMurray's maneuver was 
negative.  The impression was of left knee pain with patella 
femoral pain syndrome and mal tracking as well as left hip 
pain with greater trochanteric bursitis.

In March 2007, the Veteran underwent examination by a private 
physician.  She reported a dull aching pain on the outside of 
her left knee and that her knees and hip fatigue easily upon 
walking and especially on going up or down stairs.  The 
examiner indicated that there was clearly audible crepitation 
in both knees.  The Veteran wore a hinged knee brace on her 
left side, prescribed to assist in stabilizing the left knee.  
She experienced episodes of locking and popping on a daily 
basis in her left knee.  Moderate signs of arthritis were 
noted in x-ray imaging of the left knee.  X-ray imaging also 
showed favorable ankylosis of the left knee.  Range of motion 
of the knees was described as significantly impaired.  
Specifically, the Veteran had flexion from zero to 70 in the 
left knee and manual flexion past 70 degrees was painful.  
Extension was limited to 15 degrees in the left knee with 
manual extension painful beyond 15 degrees.  Additionally, 
moderate signs of arthritis were noted in x-ray imaging of 
the left hip.  X-ray imaging showed ankylosis of the left hip 
to be stable and favorable.  Range of motion of the hip was 
described as significantly impaired.

On VA examination in February 2008, the Veteran reported 
difficulty bending and straightening her left knee and it was 
noted that compression of the patella caused pain along the 
medial and lateral retinacula and the patellar ligament.  The 
Veteran displayed loss of strength, weakness and impairment 
of coordination in her left leg and wore a hinged brace on 
her knee for joint stabilization.  She described daily 
locking and popping of her knee.  Several signs of arthritis 
were noted on x-ray imaging of the left hip.  The Veteran had 
tenderness directly over the greater trochanter and grinding 
and popping could be felt in that area.  There was also 
diffuse tenderness over the poster lateral joint region, 
fibular head, and joint line on the knee.  On adduction at 
the hip, the Veteran had motion from zero to five degrees and 
reported being unable to cross her legs.  The Veteran's left 
knee had flexion from zero to 75 degrees with pain beyond 75 
degrees, extension to 15 degrees.  Markedly positive Ober's 
test was noted as was redness, pain, stiffness, swelling, 
clicking, grinding and warmth of the left hip.  Compression 
of the patella during flexion and extension of the knee 
elicited audible crepitation and discomfort.  The Veteran 
displayed loss of strength, weakness and impairment of 
coordination in her left leg.  The left knee displayed +3 
effusion, warmth, limited range of motion, tenderness, and 
subluxation.  Several signs of arthritis were noted on x-ray 
imaging of the left knee and confirmed malunion of a femoral 
fracture in the left knee.  The knee was positive for 
patellofemoral grind test, markedly positive for McMurray's 
test, anterior drawer test was positive, patellar 
apprehension test was positive, J sign was positive, and 
lateral tilt to patella was noted.

A January 2009 letter from Dr. J.C.R. indicates that the 
Veteran carries diagnoses for bilateral chondromalacia 
patellae, degenerative arthritis of the left hip, malunion of 
the femur, degenerative arthritis of the left knee, loss of 
joint space in the left knee and she continued to use a knee 
stabilizing brace to preserve safety when walking.  In a May 
2009 letter, Dr. C.M.M., the Veteran acupuncturist, indicated 
that she underwent acupuncture therapy to help control joint 
pain in the hips and knees and chronic pain of the femur.

In August 2009, Dr. J.C.R. submitted a letter indicated that 
he performed an extraction of the left intramedullary rod 
which had been placed following the Veteran's femur fracture 
in 1986.  It was Dr. J.C.R.'s opinion that the original rod 
had been .5 centimeters too long and that this extra half 
centimeter had been the cause of much of the Veteran's 23 
year history of leg and hip problems.  The doctor was careful 
to note, however, that removal of the rod would not resolve 
any of her current problems.  Dr. J.C.R. opined that the 
Veteran's femoral fracture with ankylosis and iliotibial band 
syndrome with trochanteric bursitis of the left hip was 
disabling.  Due to pain, the Veteran was unable to sit, stand 
or recline for any significant period of time and weight 
bearing on the hip could not be tolerated.  It was also noted 
that the Veteran's inability to maintain restful amounts of 
sleep adversely affected her work and concentration.  He 
indicated that bilateral involvement of the knees and hips 
was inextricably associated with, and due to, the Veteran's 
residuals of the fractured left femur.  The Veteran had 
bilateral chondromalacia patella and degenerative arthritis 
in the knees and right hip.

Increased Ratings in General

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that a Veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA is generally required to consider 
the extent that the Veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain, weakness, premature or excess fatigability, and 
incoordination.  DeLuca at 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  21 Vet. App. 505, 511 (2007).  
Here, the disability has not significantly changed and 
uniform evaluations are warranted.

Extraschedular Rating on Appeal

In a rating decision of July 1987, the Veteran was awarded 
service connection for a fracture of the left femur and 
granted an evaluation of 30 percent, effective November 7, 
1987.  In November 2003 she sought an increase rating for 
residuals associated with her left femur fracture, and was 
denied in an April 2004 rating decision.

The Veteran appealed that decision and the matter came before 
the Board.  The Board found the Veteran's disability picture 
necessitated referral for consideration of whether an 
extraschedular rating was warranted.  Consideration of 
referral for an extraschedular rating requires a three-step 
inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
aff'd sub nom.  Thun v. Shinseki, No.2008-7135 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability 
picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  

In October 2009 the Board received a letter from the Director 
of the Compensation and Pension Service indicating that "the 
Veteran's left knee symptoms are worse than the residuals of 
the femoral fracture," and that "entitlement to an extra-
schedular 50 percent rating evaluation for service-connected 
status post femoral fracture with left knee instability is in 
order."  Therefore, in part Central Office became the Agency 
of Original Jurisdiction (AOJ) for part of the appeal when 
Compensation and Pension Service made a determination that a 
50 percent evaluation is warranted for status post femoral 
fracture with left knee instability.  It also appears that 
the prior action of the Board was misinterpreted.

The Board must determine whether an evaluation in excess of 
50 percent is warranted.  Unfortunately, the AOJ was not 
clear in how it arrived at the 50 percent evaluation.  The 
best guess is that the evaluation contemplated multiple 
impairments of the knee.  Our review reflects that the lay 
and medical evidence tends to establish that there is severe 
knee instability.  There is also lay and medical evidence of 
limitation of extension.  The most probative evidence tends 
to establish that extension is functionally limited to 15 
degrees.  As such, a 20 percent evaluation would be 
assignable for functional impairment of extension.  The 
evidence also establishes that there is impairment of 
flexion.  Generally, the appellant's impairment of flexion 
would be non-compensable in degree as there is no lay or 
medical evidence that flexion is functionally limited to 45 
degrees.  However, in light of all the numerous findings of 
pain, weakness, warmth, effusion, tenderness and ever mindful 
of the provisions of 38 C.F.R. § 4.59, we conclude that a 10 
percent evaluation is warranted for the functional impairment 
of flexion.  These ratings, of 30 percent for knee 
instability, 20 percent for limitation of extension and 10 
percent for limitation of flexion, when separately considered 
and combined, seem to reflect the 50 percent evaluation 
assigned by Compensation and Pension Service.

The Director's finding was implemented by way of an October 
2009 rating decision which granted an evaluation of 50 
percent effective February 4, 2003.  The Veteran's fractured 
left femur is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC or Code) 5255.  However, the Director's evaluation 
remains inadequate to compensation for the hip impairment.  
Accordingly, the Board's review encompasses consideration of 
all possibly applicable separate rating criteria.
for the Veteran's knee, leg and hip.

Left Knee and Leg

Pursuant to the Director's finding that an extraschedular 
evaluation was appropriate, the Board now considers the 
applicability of Diagnostic Codes pertaining to the knee and 
leg.

Codes 5256 through 5263 address disability ratings for the 
knee and leg.  Diagnostic Codes 5256 governs ankylosis of the 
knee and permits a 30 percent rating for favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees, while a 40 percent rating is called for with flexion 
between 10 and 20 degrees, a 50 percent rating for flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis, 
with flexion at an angle of 45 degrees or more warrants a 
maximum 60 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.

Under DC 5257 for impairment based on recurrent subluxation 
or lateral instability of the knee, a 10 percent rating will 
be assigned with evidence of slight recurrent subluxation or 
lateral instability of a knee; a 20 percent rating will be 
assigned with evidence of moderate recurrent subluxation or 
lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  Id. at DC 5257.

Evidence of cartilage that is semilunar, dislocated with 
frequent episodes of "locking" pain, and effusion into the 
joint, calls for a 20 percent evaluation.  Id. at DC 5258.  
Symptomatic removal of semilunar cartilage, however, warrants 
a 10 percent rating.  Id. at DC 5259.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the knee 
to 60 degrees, a 10 percent rating will be assigned for 
limitation of flexion of the knee to 45 degrees, a 20 percent 
rating will be assigned for limitation of flexion of the knee 
to 30 degrees, and a 30 percent rating will be assigned for 
limitation of flexion of the knee to 15 degrees.  Id. at DC 
5260.
 
Under DC 5261, a 10 percent disability rating is warranted 
for extension limited to 10 degrees, a 20 percent disability 
rating is assigned for extension limited to 15 degrees, a 30 
percent disability rating is assigned for extension limited 
to 20 degrees, a 40 percent disability rating is assigned for 
extension limited to 30 degrees, and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  Id. 
at DC 5261.

Impairment of the tibia and fibula, warrants a 10 percent 
rating where there is malunion of the tibia and fibula with 
slight ankle disability.  A 20 percent rating is warranted 
where there is malunion of the tibia and fibula with moderate 
ankle disability.  A 30 percent rating is warranted where 
there is malunion of the tibia and fibula with marked ankle 
disability.  A maximum 40 percent rating is warranted for 
nonunion of the tibia and fibula with loose motion, requiring 
brace. Id. at DC 5262.

Finally Disability Code 5263 calls for a 10 percent rating on 
evidence of acquired genu recurvatum or traumatic genu 
recurvatum with weakness and insecurity in weight-bearing 
objectively demonstrated.  Id. at DC 5263.

March 2007 x-ray imaging showed favorable ankylosis of the 
left knee, with favorable angel in slight flexion between 
zero and ten degrees, potentially warranting a 30 percent 
evaluation for the left knee under DC 5256.  The Board notes 
that the March 2007 finding of ankylosis is internally 
inconsistent with other findings indication that the Veteran 
has motion in the left knee, and thus a rating under DC 5256 
is not indicated by objective clinical data.

Lateral instability is shown throughout the record and 
necessitates the Veteran's use of a knee brace.  Assuming 
recurrent instability is severe, such symptomatology warrants 
a rating of 30 percent under DC 5257, that being the maximum 
rating available under DC 5257.

The Veteran has complained of daily "locking" episodes 
related to her left knee, however the evidence does not show 
semilunar cartilage and this Codes 5258 and 5259 are not 
applicable.

The most recent examination of the Veteran's range of motion 
indicates that she has flexion to 75 degrees, with pain 
beginning on manual flexion at 75 degrees.  If these were the 
Veteran's only manifestations, a noncompensable evaluation 
would be assigned.  However, in light of numerous complaints 
and findings indicating pain, weakness, warmth, effusion and 
tenderness, the Board finds that a 10 percent rating is 
warranted for functional impairment of flexion, pursuant to 
38 C.F.R. § 4.59.

The Veteran also has left knee extension to 15 degrees with 
additional manually extension causing pain and popping in the 
joint.  Extension limited to 15 degrees warrants a 20 percent 
rating under DC 5261.  A higher rating is not available as 
the Veteran's extension is not functionally limited to 20 
degrees or less.

With regard to Cods 5262 and 5263, no impairment of the tibia 
or genu recurvatum (i.e. hyperextension) of the knee is 
evidenced by the record.

Thus, the Veteran's knee warrants ratings of 10 percent for 
functional limitation of flexion with pain and weakness, 20 
percent for limitation of extension, and 30 percent for 
instability of the knee as follows:

	Pain and weakness on flexion 	(§ 4.59) 	- 10 percent 
rating
	Limitation of extension 		(DC 5261)	- 20 percent 
rating
	Instability of the knee 		(DC 5257)	- 30 percent 
rating

Cumulatively, the Veteran's left knee warrants a 50 percent 
evaluation.  See 38 C.F.R. §§ 4.59, 4.71a (2009).  The 
Veteran's knee symptomatology, when separately considered and 
combined, does not indicate a rating in excess of 50 percent 
based only on the knee.

Left Hip and Thigh

The Board's analysis continues with a review of the 
diagnostic codes which pertain to the hip and thigh (i.e. 
femur).  Under DC 5250, unfavorable ankylosis of the hip, or 
extremely unfavorable ankylosis where the foot does not reach 
the ground and crutches are necessitated requires a 90 
percent evaluation and entitlement to special monthly 
compensation.  Intermediate ankylosis of the hip dictates a 
70 percent evaluation.  Favorable ankylosis with flexion at 
an angle between 20 degrees and 40 degrees, and slight 
adduction or abduction calls for a 60 percent rating.  38 
C.F.R. § 4.71a, DC 5250 (2009).

DC 5251 contemplates a 10 percent evaluation for limitation 
of extension of the thigh, limited to five degrees.  Id at DC 
5251.

Limitation of flexion of the thigh calls for a 10 percent 
rating on limitation of flexion to 45 degrees; a 20 percent 
rating with flexion to 30 degrees; a 30 percent rating with 
flexion to 20 degrees; and a 40 percent rating on limitation 
of flexion to 10 degrees.  Id. at DC 5252.

Code 5253 provides for a 10 percent evaluation when there is 
limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such 
that it is not possible to toe out more than 15 degrees.  A 
20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  Id. at 5253.

An 80 percent rating is called for on flail joint of the hip 
under 38 C.F.R. § 4.71a, DC 5254.

Finally, DC 5255 indicates a 10 percent rating for malunion 
of the femur with slight knee or hip disability, a 20 percent 
evaluation for malunion of the femur with moderate knee or 
hip disability, or a 30 percent evaluation is assigned for 
malunion with marked knee or hip disability.  A 60 percent 
evaluation is assigned for fracture of surgical neck with 
false joint or for impairment with nonunion without loose 
motion and weightbearing preserved with aid of brace.  An 80 
percent evaluation is assigned for fracture of the shaft or 
anatomical neck with nonunion, with loose motion (spiral or 
oblique fracture).  Id. at DC 5255.

The Veteran's history of symptoms and treatment related to 
her left hip and leg are detailed above.  In March 2007, x-
ray imaging showed favorable ankylosis of the left hip with 
flexion to 80 degrees to the left and 120 degrees to the 
right.  With regard to this finding, although the word 
"ankylosis" was used in the March 2007 report, the presence 
of motion in the joint establishes that the joint is not, in 
fact, ankylosed.  The Board finds that the foreign examiner 
used the term in a manner different from how it is used 
within the governing regulations.  In spite of this single 
inconsistency, in no way does the Board mean to suggest that 
the examining physician is not competent to report on 
objective clinical findings.  As the Veteran's joint is not 
ankylosed, a rating under DC 5250 is not called for.  Flexion 
has been shown to surpass 80 degrees on the left, ruling out 
a rating under DC 5252.  Flail joint of the hip has not been 
indicated, rendering DC 5254 inapplicable.

On VA examination February 2008, adduction at the hip was 
limited to 5 degrees and the Veteran reported being unable to 
cross her legs indicating a 10 percent rating was warranted 
under DC 5253 for thigh impairment with limitation of 
adduction.  Additionally, thigh extension was limited by pain 
at 5 degrees of motion, indicating applicability of 10 
percent rating is warranted under DC 5251.

Thus, the evidence shows that  finds that the Veteran's hip 
warrants separate ratings of 10 percent for limitation of 
thigh extension, a 10 percent for thigh impairment with 
limitation of adduction, 38 C.F.R. § 4.71a (2009), as 
follows:

	Limitation of thigh extension 	(DC 5251)	- 10 percent 
rating
	Limitation of adduction of the hip (DC 5253) 	- 10 
percent rating

With regard to DC 5255, under which the Veteran is currently 
rated, the Board finds that a 30 schedular rating is 
warranted by the Veteran's diagnosed malunion of the femur, 
with marked knee and hip disability.  The Board is cognizant 
that the text of DC 5255 indicates a 30 percent rating on 
malunion with marked knee or hip disability, 38 C.F.R. § 
4.71a, DC 5255 (emphasis added) (2009), however it was due to 
the presence of both knee and hip disability that the Board 
sought an extraschedular evaluation in its remand orders of 
July 2009.  Because the Director of Compensation and Pension 
Service found that an extraschedular evaluation was 
appropriate, the Board is considering both knee and hip 
disability.  Stated differently, the various disabilities, in 
separate places of motion, and instability, warrant an 
evaluation in excess of 30 percent on an extraschedular basis 
and for that reason, consideration of the Veteran's 
extraschedular rating is undertaken below.

Total Extraschedular Evaluation

Review of the Diagnostic Codes pertaining to the hip, thigh, 
knee and leg, have indicated that the Veteran's current 
disability picture warrants the following schedular ratings:

        Limitation of left thigh extension 		(DC 5251)	- 10 
percent rating
	Limitation of left adduction of the hip 	(DC 5253) 	- 10 
percent rating
	Pain and weakness on left knee flexion	(§ 4.59) 	- 10 
percent rating
	Limitation of left knee extension 		(DC 5261)	- 20 
percent rating
	Instability of left knee 			(DC 5257)	- 30 
percent rating

The Director of Compensation and Pension Service has 
considered the criteria for assignment of an extraschedular 
rating and found that the Veteran's the case presented an 
exceptional or unusual disability picture with factors 
including marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  

In support of the Director's finding, the Board notes that in 
February 2008, the Veteran's inability to stand for prolonged 
periods of time, experienced fatigue and pain on walking, and 
other symptoms rendered her unable to effectively work for 
more than two and a half to three hours a day.  Furthermore, 
in August 2009, Dr. J.C.R. indicated that the Veteran's 
inability to "tolerate prolonged walking, standing, 
stooping, bending, reaching and climbing of stairs," 
rendered her "unable to work due to her service connected 
conditions."  On review of her disabilities and limitations, 
the Director assigned the Veteran a 50 percent extraschedular 
evaluation.  

The Board has found ratings of 10, 10, 10, 20, and 30 percent 
are applicable to the Veteran's disability.  When these 
ratings are combined pursuant to Table I under 38 C.F.R. § 
4.25, a 60 percent total evaluation is reached.  38 C.F.R. § 
4.25 (2009).

The Veteran has asserted that she is entitled to a rating in 
excess of 50 percent.  To that end the Board's analysis of 
the evidence agrees.  We have considered the Veteran's claims 
and we find statements made by the Veteran throughout the 
record to be internally consistent and credible.  However, 
even when accepted as true, the objective medial evidence, 
prepared by skilled neutral professionals, does not provide a 
basis for an evaluation in excess of 60 percent.

Schedular Rating for Left Knee Arthritis

In July 2009 the Board remanded this case to the RO in part 
ordering that the RO consider whether separate evaluations 
were warranted for the Veteran's left knee pathology 
"including findings of ankylosis, limitation of motion and 
instability."  Following that remand order, the RO issued a 
rating decision in October 2009 granting the Veteran a 10 
percent rating for arthritis of the left knee.  The evidence 
of record also shows that the Veteran has arthritis of the 
left knee that is confirmed by x-ray imaging.

The Board notes, that in remanding this claim the RO was not 
ordered to grant a separate evaluation, but only to consider 
if one was appropriate.  Following the findings of the 
Director of Compensation and Pension Service that an 
extraschedular rating for the Veteran's right hip and knee 
was appropriate, the question of a separate evaluation for 
the Veteran's knee became moot as her knee symptomatology was 
now contemplated as part of her extraschedular evaluation.  
It is unclear, then, why the RO granted the Veteran's service 
connection for the left knee and awarded a ten percent 
evaluation.

The Court has held that a Veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a Veteran has separate and distinct 
manifestations attributable to the same injury, he or she 
should be compensated under different Diagnostic Codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Because limitation of the Veteran's left knee result from the 
same injury has been contemplated and considered in the 
assignment of her extraschedular evaluation, the Board finds 
further consideration of her left knee arthritis is not 
warranted at this time.


ORDER

An evaluation of 60 percent for residuals of the left femur 
fracture is granted.

An higher evaluation for left knee arthritis, currently rated 
as 10 percent disabling, is denied.


REMAND

The Veteran is seeking a total rating for compensation on the 
basis of individual unemployability (TDIU).  Such a claim may 
be granted if service-connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a Veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

In July 2009, the Board remanded the Veteran's claim of 
entitlement to TDIU for additional development.  
Specifically, the Board ordered that the Veteran be scheduled 
"for an appropriate VA examination to determine the effect 
of her service-connected compensable disabilities on her 
employability."

In October 2009, the Veteran's claims file was placed under 
review by the Director of Compensation and Pension Services 
for VA as part of fulfillment of an unrelated remand order by 
the Board.  In the language of the Director's review, he 
indicated that the Veteran's "severe symptoms in the knees 
and hip markedly interfered with her employment as a 
teacher."

In an October 2009 supplemental statement of the case, the RO 
referenced the language of the Director in concluding that 
the Veteran's disabilities did not preclude all forms of 
substantially gainful employment, only that of being a 
teacher.  As a result, the RO found that the Veteran was not 
entitled to TDIU.

The RO was in error to relying upon the statement of the 
Director in denying TDIU as the Director's opinion was not 
intended to address the standard of unemployability under 38 
U.S.C. § 4.16.  Furthermore, a remand by the Board confers on 
the Veteran, as a matter of law, the right to compliance with 
the remand orders, Stegall v. West, 11 Vet. App. 268, 271 
(1998), and in this case the July 2009 remand order of the 
Board has not been satisfied.

In this case, the evidence clearly shows that the Veteran 
cannot work in a full capacity at her usual occupation as a 
teacher.  As reported in February 2008, she is unable to 
effectively work for more than two and a half to three hours 
at a time due to difficulty standing, sitting or maintaining 
any single position for prolonged periods.  Furthermore, she 
has difficulty picking items off the floor, carrying 
textbooks and walking across campus.  In sum, the Veteran is 
functionally very limited by her service connected 
disabilities.  What remains to be seen, however, is whether 
the Veteran meets the earned income requirements of the U.S. 
Department of Commerce, Bureau of the Census as required by 
38 C.F.R. § 4.16(a) (2009) for TDIU eligibility.

Accordingly, the case is REMANDED for the following action:

The Veteran should be contacted to secure 
financial disclosures to confirm her 
eligibility for the income requirements of 
TDIU.  To that end, the agency of original 
jurisdiction should have the appellant 
complete a current VA Form 21-8940.  A 
determination should then be made as to 
whether the Veteran's level of income 
exceeds that of marginal employment.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


